             Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 1 of 10



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

BEN MOSBAH SAIDI,                                            *

Plaintiff,                                                   *

v.                                                           *             Civil Action No. CCB-19-1866

POLICE OFFICER BRETT RANDALL,                                *
OFFICER JASON HIGGINS,
OFFICER STANLEY STRUMSKY,                                    *
OFFICER NICHOLAS CRUMP,
OFFICER MATTHEW LUNDQUIST,                                   *
WOODLAWN POLICE DEPARTMENT, and
IBRAHIM ALSHEYAB,                                            *

Defendants.1                                     ***
                                          MEMORANDUM OPINION


           Self-represented plaintiff Ben Mosbah Saidi, brought this civil action pursuant to 42 U.S.C.

§ 1983 against Police Officers Brett Randall, Jason Higgins, Stanley Strumsky, Nicholas Crump,

and Matthew Lundquist, the Woodlawn Police Department, and Ibrahim Alsheyab, alleging that

he was racially profiled and subjected to excessive force during his arrest. ECF Nos. 1, 6. Saidi

seeks monetary damages. Id.

           On May 15, 2020, Defendants Randall, Higgins, Strumsky, Crump, Lundquist, and

Woodlawn Police Department (collectively the “County Defendants”) filed a Motion to Dismiss,

or, in the Alternative, for Summary Judgment. ECF No. 26. Saidi was informed by the court,

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), that the failure to file a response

in opposition to the motion could result in dismissal of the complaint. ECF No. 27. Thereafter,

Saidi was granted two extensions of time in which to file a response to the County Defendants’

Motion. ECF Nos. 29, 31. To date, Saidi has not filed anything to oppose the Motion.


1
    The Clerk shall amend the docket to reflect the full and correct names of the Defendants as stated in the caption.
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 2 of 10



       A hearing is not necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons explained

below, the court will grant the County Defendants’ Motion.

                                            Background

       Saidi claims that he had an altercation with his boss and landlord, Defendant Ibrahim

Alsheyab, after Saidi was directed to move out of Alsheyab’s home. ECF No. 1 at 3; ECF No. 6

at 3. Saidi, intoxicated, refused to leave, and demanded payment for his work remodeling the

home; Alsheyab called the police. ECF No. 1 at 3; ECF No. 6 at 3.

       County Defendants state Officers Randall, Higgins, Crump, and Strumsky responded to

7017 Dogwood Road, Windsor Mill, Maryland, pursuant to a report of an intoxicated person

causing a disturbance. ECF No. 26-2 at 4. Officer Randall spoke to Saidi in the driveway and

observed that he had bloodshot eyes, smelled of alcohol, slurred his speech, and had difficulty

standing upright. Id. Alsheyab informed Officer Randall that Saidi did not live at the property, but

he was willing to take Saidi to a hotel for the night. Id. at 5; ECF No. 1 at 3; ECF No. 6 at 5.

According to County Defendants, Saidi became aggressive and attempted to reenter the residence

to get his toolbox, and yelled at Officer Randall, “I’m a Navy Seal,” “I’m a police officer just like

you,” and later, several times, “I’m a Marine you stupid mother fucker.” ECF No. 26-2 at 5.

Thereafter, Saidi was escorted to Alsheyab’s car and he and Alsheyab left the location. Id.

       County Defendants assert that less than thirty minutes later, Officers Randall and Higgins

responded to a call regarding an intoxicated individual at the Quality Inn in Windsor Mill,

Maryland. Id. Upon arrival, the officers encountered Saidi and Alsheyab outside the hotel, where

Saidi was refusing to stay. Id. Higgins advised Saidi to stay overnight in the hotel and ultimately

Saidi agreed not to leave the hotel and the officers left the scene. Id.

       Saidi avers that Alsheyab took him to a hotel, but he returned to Alsheyab’s residence as

he did not have his wallet, at which time Alsheyab’s wife called the police again. ECF No. 1 at 4;
                                                  2
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 3 of 10



ECF No. 6 at 5. County Defendants state that Officers Randall, Higgins, Crump, Roussey, and

Cates responded to Alsheyab’s residence for a reported burglary. ECF No. 26-2 at 5. Alsheyab

reported to Officer Randall that Saidi had returned and attempted to enter his residence. Id. Saidi

contends that he reported to Officer Randall that Alsheyab assaulted him, by kicking him until his

ribs broke. Id.; ECF No. 1 at 4; ECF No. 6 at 6. Officer Randall did not observe any injuries to

Saidi nor any forced entry to Alsheyab’s residence. ECF No. 26-2 at 5. Officer Randall instructed

Saidi to leave the property and escorted him from the property. Id. at 6.

        Officer Randall reports that Saidi stopped walking to yell “fuck you, you stupid mother

fucker” and “hit me, you bitch,” and then raised his fists and shoved Officer Randall several times

with his chest, yelling “you bitch, I’m getting out of here.” Id. He states Saidi continued to advance

several times with his hands raised, ignoring orders to cease. Id. Saidi avers that Officer Randall,

his partner, and three other police officers approached him from all directions, slammed him into

the ground, and kicked and punched him in the face until he lost consciousness. ECF No. 1 at 4;

ECF No. 6 at 6. He asserts that Officer Randall was the first to approach him and tackled him. ECF

No. 6 at 6. Officer Randall states that he performed a leg sweep to take Saidi to the ground and

eventually handcuffed him and attests that Saidi was not injured during the arrest. ECF No. 26-2

at 6; ECF No. 26-9 at ¶¶ 33–35. Saidi was placed uninjured in Officer Cates’ police car. ECF 32-

1 at ¶ 10.

        Officer Cates states that while in route to the Woodlawn Precinct, Saidi began striking his

face and head against the cage separating the seats. Id. at ¶ 11. Officer Cates pulled over and

contacted dispatch and the other officers, who responded to Officer Cates’ location to assist. Id. at

¶ 12–13. Saidi was removed from the vehicle to the side of the road, where Officer Cates observed

injuries to his face. Id. at ¶ 15. A medic was requested to respond to their location. Id. at ¶ 16.

Medical personnel observed Saidi to be agitated and smelling of alcohol and appeared to have a
                                                  3
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 4 of 10



deformity on his nose. ECF No. 26-3 at 1. Saidi was placed on a stretcher where he became

combative. Id. Officer Crump rode in the ambulance with the medics for their safety. Id. Saidi

reportedly wiggled off a mask and spit on the medical crew and Officer Crump and made several

violent threats and vulgar statements. Id. Additionally, the medic crew reported that Saidi kicked

Officer Crump in the chest when he was being transferred from the stretcher to a hospital bed. Id.

       In contrast, Saidi, who asserts that he is an asthmatic, states that while at Alsheyab’s

residence, he screamed for help, but Officer Randall continued to slam him into the ground to the

extent that he could not breathe. ECF No. 6 at 6. While on the ground, another officer was on top

of Saidi twisting his leg while another officer kicked him. Id. Saidi contends that an ambulance

arrived later, a paramedic sedated him, and Officer Randall rode with him to the hospital. Id. Saidi

states that he had a CAT scan and doctors indicated that he had a concussion, but no internal

bleeding. Id. at 6–7. Saidi claims that the officers also broke his nose in two places and injured his

left knee. ECF No. 1 at 4. Saidi asserts that Officer Randall tampered with or disposed of the

medical paperwork given to him by a doctor. ECF No. 6 at 7.

       Saidi was charged with second degree assault, disorderly conduct, trespassing, and

resisting arrest. ECF No. 26-4 at 2–3. He was ultimately convicted of resisting arrest; a conviction

Saidi has appealed. Id. at 9.

                                        Standard of Review

       The County Defendants’ Motion is styled as a motion to dismiss under Fed. R. Civ. P.

12(b)(6) or, in the alternative, for summary judgment under Fed. R. Civ. P. 56. A motion styled in

this manner implicates the court’s discretion under Rule 12(d) of the Federal Rules of Civil

Procedure. See Kensington Vol. Fire Dept., Inc. v. Montgomery Cnty., 788 F. Supp. 2d 431, 436–

37 (D. Md. 2011). Conversion of a motion to dismiss to one for summary judgment under Rule

12(d) is permissible where the plaintiff has “actual notice” that the motion may be disposed of as
                                                  4
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 5 of 10



one for summary judgment. See Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 260–61

(4th Cir. 1998). When the movant expressly captions its motion “in the alternative” as one for

summary judgment and submits matters outside the pleadings for the court’s consideration, the

parties are deemed to be on notice that conversion under Rule 12(d) may occur; the court “does

not have an obligation to notify parties of the obvious.” Id. at 261.

       Because the County Defendants filed a motion titled as a motion to dismiss or for summary

judgment, Saidi was on notice that the court could treat the motion as one for summary judgment

and rule on that basis. Accordingly, the court will review Saidi’s claims against the County

Defendants under the Rule 56(a) standard.

       Rule 56(a) provides that summary judgment should be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is genuine if ‘a reasonable jury

could return a verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d 308,

313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir.

2012)). “A fact is material if it ‘might affect the outcome of the suit under the governing law.’” Id.

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Accordingly, “the mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment[.]” Anderson, 477 U.S. at 247-48 (emphasis in original).

The court must view the evidence in the light most favorable to the nonmoving party, Tolan v.

Cotton, 572 U.S. 650, 656-57 (2014) (per curiam) (citation and quotation omitted), and draw all

reasonable inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations

omitted); see also Jacobs v. NC. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015).

At the same time, the court must “prevent factually unsupported claims and defenses from



                                                  5
          Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 6 of 10



proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

         County Defendants have attached to their Motion evidence including the Baltimore County

Police Department incident report, ECF No. 26-2, and affidavits from Officer Cates, ECF No. 32-

1, Officer Crump, ECF No. 33-1, Officer Higgins, ECF No. 33-2, Officer Lundquist, ECF No. 26-

8, Officer Randall, ECF No. 26-9, and Officer Strumsky, ECF No. 26-10. In contrast, Saidi did

not submit an opposition to County Defendants’ Motion, relying solely on his unverified

Complaint and supplement. ECF Nos. 1, 6. Because Saidi’s Complaint is not verified, its factual

assertions may not be considered as evidence in opposition to County Defendants’ Motion. See

Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991); Fed. R. Civ. P. 56(c)(1)(A); see also

Abdelnaby v. Durham D & M, LLC, No. GLR-14-3905, 2017 WL 3725500, at *4 (D. Md. Aug.

29, 2017) (awarding summary judgment for the defendants, because the plaintiff could not “create

a genuine dispute of material fact ‘through mere speculation,’” and “[t]hus, the Court [wa]s left

with a record that [wa]s bereft of evidence supporting any of Abdelnaby’s arguments”) (quoting

Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).2

                                                     Analysis

    I.       Woodlawn Police Department

         Defendant Woodlawn Police Department is not a “person” subject to suit under 42 U.S.C.

§ 19833 and, therefore, Saidi’s claims against it must be dismissed. See 42 U.S.C. § 1983; Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 690 & n.55 (1978) (noting that for purposes of § 1983 a




2
  Unpublished opinions are cited for the persuasiveness of their reasoning and not for any precedential value.
3
  That section states: “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any
State or Territory . . . subjects, or causes to be subjected, any citizen of the United States or other person with the
jurisdiction thereof to the deprivation of any rights, privileges or immunities secured by the Constitution and laws,
shall be liable to the party injured . . . .” 42 U.S.C. §1983 (emphasis added).

                                                          6
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 7 of 10



“person” includes individuals and “bodies politic and corporate”); see generally 5 Charles Alan

Wright, et al., Fed. Prac. & Proc. § 1230 (3d ed. 2020).

       The entity Saidi identifies as “Woodlawn Police Department” does not exist, rather there

is a Woodlawn Precinct #2, part of the Baltimore County Police Department. ECF No. 26-1 at 15;

see also ECF No. 26-2 at 1. Woodlawn Precinct #2 is a facility of the Baltimore County Police

Department. A number of courts have held that inanimate objects such as buildings, facilities, and

grounds do not act under color of state law and are not subject to suit under § 1983. See Smith v.

Montgomery Cnty. Corr. Facility, Civil Action No. PWG-13-3177, 2014 WL 4094963, at *3 (D.

Md. Aug. 18, 2014) (holding that Montgomery County Correctional Facility “is an inanimate

object that cannot act under color of state law and therefore is not a ‘person’ subject to suit under

Section 1983”); Preval v. Reno, 57 F. Supp. 2d 307, 310 (E.D. Va. 1999); Brooks v. Pembroke

City Jail, 722 F. Supp. 1294, 1301 (E.D. N.C. 1989). Conduct amenable to suit under 42 U.S.C.

§ 1983 must be conduct undertaken by a person, and Woodlawn Precinct #2 is not a person within

the meaning of the statute.

 II.       Equal Protection

       Saidi cannot succeed on his claim that the County Defendants violated his rights under the

Equal Protection Clause of the Fourteenth Amendment. The Equal Protection Clause generally

requires the government to treat similarly situated people alike. Cleburne v. Cleburne Living Ctr.,

Inc., 473 U.S. 432, 439 (1985). To state a claim under the Equal Protection Clause, “a plaintiff

must first demonstrate that he has been treated differently from others with whom he is similarly

situated and that the unequal treatment was the result of intentional or purposeful discrimination.”

Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001).

       Differential treatment may be alleged by identifying specific individuals in a defendant’s

position and alleging that these other individuals were treated differently. See, e.g., King v.
                                                 7
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 8 of 10



Rubenstein, 825 F.3d 206, 221 (4th Cir. 2016). Discriminatory intent may be shown by

circumstantial evidence, such as statements revealing a defendant’s attitude toward someone of a

particular race, Mullen v. Princess Anne Volunteer Fire Co., Inc., 853 F.2d 1130, 1133 (4th Cir.

1988), or evidence of prior discriminatory practices, Wyatt v. Sec. Inn Food & Beverage, Inc., 819

F.2d 69, 71 (4th Cir. 1987).

       It is unclear from Saidi’s allegations, but his pleadings indicate that he may be Tunisian.

See ECF No. 6 at 5. Saidi alleges no facts regarding how County Defendants have handled suspects

or arrestees who were not of his same race. Saidi provides only the conclusory statements in his

unverified complaint that he was “racially profiled” by County Defendants and that officers called

him a terrorist during their interactions. ECF No. 1 at 4; ECF No. 6 at 6. The record, however,

does not permit any inference of discriminatory intent by the police officers. The officers’

affidavits show that their treatment of Saidi was in response to Mr. Alsheyab’s calls to safely

remove Saidi, who was belligerent and intoxicated and continued to return, uninvited, to Mr.

Alsheyab’s home. See, e.g., ECF No. 29-6, 33-1. Saidi has submitted no evidence to rebut this.

Saidi’s vague assertions and legal conclusions are insufficient to show discriminatory intent. Thus,

summary judgment will be granted to the County Defendants on Saidi’s Equal Protection claim.

III.       Excessive Force

       The remaining County Defendants, Officers Randall, Higgins, Strumsky, Crump, and

Lundquist, argue that summary judgment is warranted in their favor because the evidence

demonstrates that the force used against Saidi during his arrest was reasonable. ECF No. 26-1 at

17. Claims of excessive force during an arrest or investigatory stop are examined under the Fourth

Amendment’s objective reasonableness standard. Graham v. Connor, 490 U.S. 386, 395–97

(1989); see also Cty. of Los Angeles v. Mendez, __ U.S. __, 137 S. Ct. 1539, 1546–47 (2017) (“The

framework for analyzing excessive force claims is set out in Graham.”). Reasonableness is
                                                 8
         Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 9 of 10



assessed by weighing “the nature and quality of the intrusion on the individual’s Fourth

Amendment interests against the importance of the governmental interests alleged to justify the

intrusion.” Mendez, 137 S. Ct. at 1546 (quoting Tennessee v. Garner, 471 U.S. 1, 8 (1985)). The

operative question is “whether the totality of the circumstances justifies a particular sort of search

or seizure.” Id. (quoting Garner, 471 U.S. at 8–9). Factors to be included in making this

determination include the severity of the crime at issue, whether there is an immediate threat to

the safety of the officer or others, and whether the subject is resisting arrest or attempting to flee.

See Graham, 490 U.S. at 396. The determination is to be made “‘from the perspective of a

reasonable officer on the scene’ . . . ‘based upon the information the officers had when the conduct

occurred.’” Mendez, 137 S. Ct. at 1546 (first quoting Graham, 490 U.S. at 397; then quoting

Saucier v. Katz, 533 U.S. 194, 207 (2001)). “[T]he right to make an arrest . . . necessarily carries

with it the right to use some degree of physical coercion or threat thereof to effect it.” Graham,

490 U.S. at 396.

       Here, the facts presented by the County Defendants are undisputed, as Saidi has not

submitted any admissible evidence. The only force employed against Saidi during his arrest was

by Officer Randall, who performed a leg sweep in order to arrest Saidi. ECF No. 26-9 at ¶ 33. In

light of the circumstances, these actions were reasonable. Saidi had been instructed to leave

Alsheyab’s residence, for the second time that night, or risk being arrested. Saidi, who

acknowledges that he was intoxicated, was belligerent and aggressively approaching Officer

Randall with his fists raised as he was being escorted from the property. Id. at ¶ 28–32. Moreover,

he bumped Officer Randall with his chest while attempting to verbally provoke Officer Randall,

stating “hit me, you bitch, fuck you.” Id. As Saidi continued to be uncooperative and increasingly

hostile, Officer Randall’s use of a leg sweep to terminate the situation was reasonable.

Furthermore, the record does not indicate that any of Saidi’s injuries resulted from the arrest but
                                                  9
        Case 1:19-cv-01866-CCB Document 34 Filed 03/01/21 Page 10 of 10



rather were self-inflicted, as Saidi struck his own face and head against the seat partition in Officer

Cates’s car as he was being transported to the Woodlawn precinct. Id. ¶ 35; ECF No. 33-1 ¶ 24;

ECF No. 32-1 at ¶ 10–15. Thus, summary judgment must be granted to the County Defendants’ as

to the excessive force claim.

                                             Conclusion

       The County Defendants’ Motion, construed as a motion for summary judgment, will be

granted. Defendant Woodlawn Police Department will be dismissed. Judgment will be granted in

favor of Officers Randall, Higgins, Strumsky, Crump, and Lundquist.

       Additionally, the claims against Defendant Ibrahim Alsheyab will be dismissed. Pursuant

to this court’s order issued on October 22, 2020, a copy of the U.S. Marshal service of process

form was mailed to Saidi to be completed and returned to the court so that the U.S. Marshal could

effectuate service. ECF No. 31. Saidi was forewarned that his failure to do so would result in

dismissal of the complaint as to Alsheyab. Id. To date, Saidi has not returned the U.S. Marshal

service of process form for Alsheyab. Accordingly, Defendant Alsheyab will be dismissed.

       A separate Order follows.



___3/1/2021______                              ____/S/_________________________
Date                                           Catherine C. Blake
                                               United States District Judge




                                                  10
